The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street P.O. Box 1767 Jefferson City, MO 65102
Dear Secretary Blunt:
On February 1, 2001, you submitted to us a summary statement for the petition submitted by the Missouri PTA relating to ArticleVI of the Missouri Constitution.  The summary statement, prepared pursuant to Section 116.334, RSMo Supp., is as follows:
Shall article VI, section 26(b) of the Missouri Constitution be amended to require a simple majority instead of a four-sevenths or two-thirds majority vote of the qualified electors of a school district to become indebted in an amount not to exceed fifteen percent of the value of taxable tangible personal property in such school district?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General